DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is directed to a “structure”. However the claim ultimately depends from claim 1 which sets forth a fabric making the scope of the claim unclear. 


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 fails to further limit claim 1 since no specific limitation is set forth. The preamble recitation of intended use as a “structure” does further limit the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rock et al. (US 6,837,078, henceforth known as Rock).
Rock teaches the knitted fabric as claimed including a front face and a rear face, wherein the front face includes a first plurality of fibers ( 1 of 2 different pile yarns 21) of at least one of a first color, a first color combination, a first material and a first material combination, and the rear face includes a second plurality of fibers (2 of 2 different pile yarns) of at least one of a second color, a second color combination, a second material and a second material combination (column 7, paragraphs 1-2 ), the fabric having a knit pattern wherein the first plurality of fibers are at least partially separated from the second plurality of fibers, such that the front face is visually different when compared to the rear face (column 7. Lines 8-12).  The preamble recitation of intended use, namely as “as a solar shade and/or hail protection and/or wind protection cloth”,  fails to  result in a specific structural limitation or difference between the claimed invention and the prior art of Rock. The prior art of Rock is capable of performing the intended use.  Regarding claim 2, the first plurality of fibers are at least predominantly a lighter color (depth of color) or color combination when compared to the second plurality of fibers (column 2, lines 46-50). Regarding claim 3,  the first plurality of fibers are at least predominantly a light color or color combination, and the second plurality of fibers are predominantly a dark color or color combination (column 2, lines 46-50). Regarding claim 3,  wherein at least one of the first plurality of fibers and second plurality of fibers are at least substantially manufactured from one or more of nylon, polypropylene, polyester, ultra-high molecular weight high density polyethylene (UHMWHDPE), high-density polyethylene (HDPE), polytetrafluoroethylene (PTFE), carbon fiber, fiberglass and metal.  Regarding claim 6, the fabric is a warp knitted fabric (Column 5, line 24).  Regarding claim 9, each of the first and second plurality of fibers is manufactured from at least one of a monofilament, multi-filament and 
tape (flat yarn, column 7, line 38).  Regarding claim 10, the recitation of the specific machine structure is not germane to patentably of the product itself. Even so warp knitting machines characteristically include a compound or latch needle warp knitting machine and further Rock’s figure 3 illustrates a latch needle warp needle machine. Regarding claim 11, the recitation of the specific machine structure is not germane to patentably of the product itself. Nevertheless, Rock uses 6 guide bars as seen at least in figure 3. Regarding claims 18 and 19, the use recitations, specifically as a solar shade, hail and wind cloth protection fabric, a geotextile, a building facade, privacy screen, advertising banner or screen, fails to result in a specific structural limitation or difference between the claimed invention and the prior art of Rock. The prior art of Rock is capable of being used in such a manner. Claim 20 fails to further limit the invention of claim 1. As such Rock meets the recitations found therein. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Rock. 
	Rock teaches the invention substantially as claimed as indicated previously. However  Rock does not disclose the specific material of Polyethylene. It would have been obvious at the time the invention was made to choose from different well known fiber materials including Polyethylene for the purpose of optimizing the physical characteristics of the fabric such as strength, durability, flexibility, etc. and because the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Concerning the size of the fibers as approximately 477 denier or between approximately 300 and 1,000 denier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarn sizes including 477 denier or between approximately 300 and 1,000 denier for the purpose of optimizing the fabric thickness and density. Concerning claim 16 and the specific fabric weight of 350gsm +/-20gsm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different fabric weights including 350gsm +/-20gsm for the purpose of optimizing the thickness and  bulk of the knitted fabric. Regarding claim 17 and fabric cover factor of 95% +/- 3%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different cover factors including 95% so as to provide sufficient protection and/concealment for articles covered by the  knit fabric.   


  
 Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw